 Case 1:20-cv-00613-LPS Document 25 Filed 01/25/21 Page 1 of 4 PageID #: 691




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 THOMSON REUTERS ENTERPRISE                        )
 CENTRE GMBH and WEST PUBLISHING                   )
 CORPORATION,                                      )   C.A. No. 20-613-LPS
                                                   )
                    Plaintiffs,                    )   JURY TRIAL DEMANDED
                                                   )
         v.                                        )
                                                   )
 ROSS INTELLIGENCE INC.,                           )
                                                   )
                    Defendants.                    )

                            MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certifications, counsel moves the admission

pro hac vice of Lisa Kimmel of CROWELL & MORING LLP, 1001 Pennsylvania Avenue, NW,

Washington, DC 20004 and Jacob Canter of CROWELL & MORING LLP, 3 Embarcadero

Center, 26th Floor, San Francisco, CA 94111 to represent Defendant ROSS Intelligence, Inc. in

this action.

                                                   Respectfully submitted,
                                                   POTTER ANDERSON & CORROON LLP

                                                   By: /s/ Stephanie E. O’Byrne
                                                       David E. Moore (#3983)
                                                       Stephanie E. O’Byrne (#4446)
                                                       Hercules Plaza, 6th Floor
                                                       1313 N. Market Street
                                                       Wilmington, DE 19801
                                                       Tel: (302) 984-6000
                                                       dmoore@potteranderson.com
                                                       sobyrne@potteranderson.com

                                                   Attorneys for Defendant ROSS Intelligence,
                                                   Inc.
 Dated: January 25, 2021
 70112331 / 50241
 Case 1:20-cv-00613-LPS Document 25 Filed 01/25/21 Page 2 of 4 PageID #: 692




                           ORDER GRANTING MOTION

      IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Date: __________                              ____________________________________
                                                    United States District Judge




                                          2
 Case 1:20-cv-00613-LPS Document 25 Filed 01/25/21 Page 3 of 4 PageID #: 693




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of California and
of District of Columbia and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of
this Court for any alleged misconduct which occurs in the preparation or course of this action. I
also certify I am generally familiar with this Court’s Local Rules.

         In accordance with Standing Order for District Court Fund effective 9/1/16, I further
certify that the annual fee of $25.00

              has been paid to the Clerk of the Court

              will be submitted to the Clerk’s Office upon the filing of this motion


Dated: January 25, 2021                      Signed: /s/ Lisa Kimmel
                                                    Lisa Kimmel
                                                    CROWELL & MORING LLP
                                                    1001 Pennsylvania Avenue, NW
                                                    Washington, DC 20004
                                                    Tel: (202) 624-2500
                                                    lkimmel@crowell.com
 Case 1:20-cv-00613-LPS Document 25 Filed 01/25/21 Page 4 of 4 PageID #: 694




         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the State of California and
of District of Columbia and pursuant to Local Rule 83.6 submit to the disciplinary jurisdiction of
this Court for any alleged misconduct which occurs in the preparation or course of this action. I
also certify I am generally familiar with this Court’s Local Rules.

         In accordance with Standing Order for District Court Fund effective 9/1/16, I further
certify that the annual fee of $25.00

              has been paid to the Clerk of the Court

              will be submitted to the Clerk’s Office upon the filing of this motion


Dated: January 25, 2021                      Signed: /s/ Jacob Canter
                                                    Jacob Canter
                                                    CROWELL & MORING LLP
                                                    3 Embarcadero Center, 26th Floor
                                                    San Francisco, CA 94111
                                                    Tel: (415) 986-2800
                                                    jcanter@crowell.com
